Citation Nr: 0010410	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

The veteran's claim for service connection a skin disorder, 
to include as secondary to exposure to Agent Orange, is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection a skin disorder, 
to include as secondary to exposure to Agent Orange, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he now has a skin 
disability due to his active service, to include exposure to 
Agent Orange while serving in Vietnam.  Therefore, a 
favorable determination has been requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and has a 
disability listed at 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, soft-
tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  38 C.F.R. § 3.309(e) (1999).  The VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 341 (1994).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for skin 
disability, to include as secondary to exposure to Agent 
Orange.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for a claim for 
direct service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Turning to the evidence of record, the veteran's DD 214 
documents that he served in Vietnam.  His service medical 
records document that in September 1967 he complained of 
itching and a rash over the buttocks.  Physical examination 
was not remarkable.  The veteran's service medical records 
are otherwise negative for any complaints regarding any skin 
problems.  Reports of medical examinations conducted in April 
and October 1968, November 1978 and August 1982 reflect that 
the veteran's skin was normal on clinical evaluation and that 
no clinical defects or diagnoses were noted.  Reports of 
medical history dated in April and October 1968, November 
1978 and August 1982 indicate that the veteran denied skin 
diseases and provide no physician's summary or elaborations. 

Private treatment reports from the Michael Reese Health plan 
dated from 1986 to 1996 show that the veteran underwent 
excision of an inflamed dermal cyst on the back in 1986.  The 
diagnosis was fibrous histiocytoma, dermatofibroma type.  At 
various other times, the veteran complained of itching and 
rashes on the back, hands, face, feet, chest, and all over 
his body.  At one point he stated that his chest rash began 
about the time that he left the service.  Various diagnoses 
were offered, such as skin rash, pruritus, eczema, 
dermatitis, acne, extensive eczematous dermatitis, cystic 
acne - chronic, and folliculitis.  The records document 
treatment by a Dr. Chow but provide no medical opinion as to 
the etiology or cause of any of the veteran's skin 
complaints, findings, symptoms, or diagnoses.

A June 1993 VA outpatient treatment report provides that the 
veteran complained of a rash on his hands that had existed 
about 15 years, as well as a rash on his back and chest.  The 
rash on the hands was noted to be of moderate severity.  The 
diagnosis was dyshidroses and dermatitis.  In July 1993 the 
veteran was seen with complaints of pruritic papules on the 
back, face, hands and feet for 25 years.  He said that first 
they had started on his back, and the lesions on the hands 
had begun two years earlier.  The veteran reported he had 
been treated by a private medical doctor with Benadryl and 
some type of ointment.  The veteran's symptoms were noted to 
be worse in hot weather.  Physical examination resulted in a 
diagnosis of folliculitis vs. papula eczema and possible 
tinea pedis on feet.

According to the report of an October 1996 VA examination, 
the veteran had a history of recurrent eruption on the back 
and anterior chest for the past 12 years, treated with 
different oral antibiotics and topical antibiotic ointments.  
The eruption was worse in the summer and with heat and 
sweating.  He occasionally had scalp lesions.  The veteran 
also occasionally had a hand rash, worse in the summer.  The 
veteran also had very pruritic vesicular eruptions on the 
sides of his fingers, worse in the summer and to the point 
that he was unable to wear rings.  He had been treated with 
potent topical steroids with reasonably good improvement.  

On physical examination, the veteran's chest and back showed 
follicular papules and marked post-inflammatory 
hyperpigmentation.  The hands had post-inflammatory 
hyperpigmentation in between the webs and over the medial and 
lateral aspects of both hands.  The impression was 
folliculitis of the chest and back and post-inflammatory 
hyperpigmentation; and dyshydrotic eczema of the hand with 
post-inflammatory hyperpigmentation in that area, as well.  

In correspondence received by the RO in May 1998, the veteran 
stated that he had been treated by Dr. Rothchild at the 
Jackson Park Hospital in 1969 and 1970 for a rash and spots 
on his hands.  Correspondence received from the Jackson Park 
Hospital in February 1999 indicates that there were no 
inpatient or outpatient records for the veteran.

During an October 1997 videoconference hearing, chaired by 
the undersigned Board member, the veteran testified that he 
had first noticed his rash in 1967 and it had continued until 
separation and then into 1968.  He said that he had first 
sought treatment in the summer of 1968 from a Dr. Rothchild 
in Chicago.  He reported he had received treatment from Dr. 
Rothchild for a year and then the rash went away.  He 
recalled the diagnosis was something similar to ringworm and 
that he was provided medicine to stop the itch.  

The veteran said that from 1969 to 1990, his rash flared on 
his hands and back, about one week at a time.  He indicated 
he was a truck driver so he did not seek treatment.  He then 
sought treatment in 1990 when the condition worsened.  The 
veteran said that he received treatment from Dr. Chow at 
Michael Reese Medical Center, and that Dr. Chow told him that 
his skin condition was the result of exposure to Agent 
Orange.  The veteran said that he had not sought treatment 
recently from any source other than Michael Reese.  The 
veteran stated that his son also has a rash.  

Regarding entitlement to presumptive service connection, even 
though the veteran served in Vietnam during the relevant time 
period, his various current clinical skin diagnoses are not 
included among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  Accordingly, exposure to Agent Orange in service 
may not be presumed, and the veteran is not entitled to 
service connection for a skin disability as a result of 
exposure to herbicides on a presumptive basis.

Regarding entitlement to service connection for a skin 
disability on a direct basis, there is no competent medical 
evidence suggesting a link between any of the veteran's 
current diagnoses and his active service, to include any 
established exposure to Agent Orange during active service.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship in this case, the veteran's claim for service 
connection for a skin disability, to include as due to 
exposure to Agent Orange, is not well-grounded and the appeal 
must be denied.

The Board is cognizant of the veteran's own personal opinion 
that his current skin diagnoses are the result of Agent 
Orange exposure while on active duty, and that his personal 
opinion is based on a verbal comment made by Dr. Chow.  
Regardless, while the veteran is competent to describe his 
observations relative to his health, as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Nor is he competent 
to relate an opinion made by a health professional.  Id.  In 
this regard, the Board notes that relevant medical records 
from Dr. Chow fail to include any opinion as to the etiology 
of the veteran's skin diagnoses.  Accordingly, the veteran's 
own testimony does not constitute competent evidence that his 
current skin diagnoses are the result of his active service, 
or exposure to Agent Orange while serving in Vietnam.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
a skin disorder, to include as secondary to exposure to Agent 
Orange, not having been received, the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


